ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                     )
                                                  )
  NOAH Enterprises, Inc.                          ) ASBCA No. 62708-ADR
                                                  )
  Under Contract No. N40085-14-D-8154             )
                     Task Order No. 0005          )

  APPEARANCE FOR THE APPELLANT:                      Diana McGraw, Esq.
                                                      Fox Rothschild LLP
                                                      Washington, DC

  APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     Michael W.S. Hayes, Esq.
                                                      Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE WOODROW

        The parties have resolved their dispute and request that the Board enter
  judgment in favor of appellant.

          It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
  parties’ stipulation and agreement, that the appeal is sustained. In the nature of a
  consent judgment, the Board makes a monetary award to appellant in the amount of
  $75,000. Appellant waives any claim for interest under the Contract Disputes Act
  (CDA), 41 U.S.C. § 7109, except that if payment of the judgment is not made within
  thirty (30) days of the date of submission of the Judgment Fund Forms to the
  Department of the Treasury, interest shall be paid on the judgment amount pursuant to
  41 U.S.C. § 7109 starting on the 31st day until date of payment.

         Dated: October 18, 2021


                                                 KENNETH D. WOODROW
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals


(Signatures continued)
 I concur                                          I concur



 RICHARD SHACKLEFORD                               J. REID PROUTY
 Administrative Judge                              Administrative Judge
 Acting Chairman                                   Vice Chairman
 Armed Services Board                              Armed Services Board
 of Contract Appeals                               of Contract Appeals


     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62708-ADR, Appeal of
NOAH Enterprises, Inc., rendered in conformance with the Board’s Charter.

      Dated: October 19, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2